Per Curiam.
It is not contended that any authority or question decisive •of this case was overlooked by this court in rendering its decision on the appeal herein. On the contrary, the opinion shows that the question raised on •the motion was the very question discussed. We áre asked to review the •conclusion of a former general term on a question of construction which depends largely on the evidence. If such practice were encouraged, there would be no end to litigation. The motion must be denied, with $10 costs.